PER CURIAM.
Writ granted. While defendant has always maintained his innocence, he pled guilty pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970). Given the unique facts of this case relating to the veracity of the arresting officer which arose prior to sentencing, we find the district court abused its discretion in refusing to allow the defendant to withdraw his guilty plea. See La.C.Cr.P. art. 559; see also State v. Lapoint, 94-1173 (La.9/23/94), 642 So.2d 1304. Accordingly, the judgment of the district court is vacated, and this case is remanded for purposes of allowing the defendant to withdraw his guilty plea.
WRIT GRANTED; VACATED AND REMANDED.
GUIDRY, J., dissents.
CLARK, J., dissents and would deny the writ.